Title: From James Madison to Tobias Lear, 21 November 1801
From: Madison, James
To: Lear, Tobias


SirDepartment of State November 21st. 1801.
Your several letters from No. 1 to No. 12 inclusive have been duly received, and I have the pleasure to express to you the President’s approbation, both of your punctuality in transmitting information, and of the prudence which appears to have guided your conduct, since your entrance into the Station confided to you. Frequent and full communications will continue to be acceptable, from a Theatre distinguished by so many peculiar circumstances, and having so many interesting relations to the affairs of the United States.
In your letter No. 9, Augt 30th. you remark that you consider your public duty in patronizing individual claims to be limited to the establishment with the Government of General principles for the settlement of them, unless it be in particular cases under extraordinary circumstances; and that the business put into your hands for settlement in detail, ought to be done on the terms of a Merchant. The distinction taken by you is thought to be reasonable; and as no doubt is entertained that it will be justly pursued, the President admits it into the instructions by which you are to be governed.
In the form of your endorsement of the passport inclosed in your No. 6, the coast along which the Vessel is to proceed, is defined by the terms “within the limits agreed on.” To guard against any implied recognition of, or reference to the extinct arrangement, it would be better to substitute for the words agreed on, the word “prescribed,” or some other expression, having reference to the ordinary authority of the Country.

The place of your abode must be regulated by your own judgment of circumstances, until the State of things in the Island shall become more fixed, or be more fully understood. I enclose herewith a Commission for Mr. Dandridge, as successor to Mr. Ritchie, who has lately given in his resignation. In the present uncertainty whether your own residence may not be called for at Port Republican, Mr. Dandridge must understand his translation thither as liable in that event to yield to some other arrangement.
At the instance of Mr. Pichon, all passports will be strictly withheld by this Government from French Citizens bound from the United States to St. Domingo, who will of course address their future applications to that Minister. This change is proper and would have taken place sooner, but for some misapprehensions on the Subject. It will be worth your while to note particularly the light in which it may be viewed in St. Domingo.
To keep you the better informed of our current information from abroad, as well as of domestic transactions you will henceforward be furnished with a series of the National Intelligencer published at the Seat of Government by Samuel H. Smith, to the numbers of which, now sent, I beg leave to refer you.
As this is the first letter written to you, from the Department of State, the lateness of the date, makes it proper to observe that the delay has been occasioned first by my absence for more than two Months from the Seat of Government, and next by the daily expectation since my return in October of the arrival here of Doctr Stephens, according to his intention signified by letter, and from whom it was supposed that some light might be received, which would enter advantageously into the correspondence with you. He is not yet arrived and his long silence, as well as delay induces me no longer to postpone writing to you. With very sincere esteem & respect I am Sir, Your most obt. servant,
James Madison
 

   RC (DNA: RG 59, CD, Cap Haitien, vol. 3); letterbook copy (DNA: RG 59, IC, vol. 1). RC in a clerk’s hand, signed by JM; docketed as received 27 Dec.


   Lear to JM, 17 Aug. 1801.


   JM referred to the 22 May 1799 agreement between British general Thomas Maitland and Toussaint allowing American and British trade to the island in contravention of French law; it also arranged for British and American agents to give passports to the ships of their respective countries engaging in coastal trade with Saint-Domingue. Following the expiration of the act of 9 Feb. 1799 allowing the executive to renew trade with the island and the ratification of the convention with France, the Jefferson administration no longer considered itself bound by the previous administration’s agreement with Great Britain to uphold the Maitland convention (Tansill, United States and Santo Domingo, pp. 54 and n. 83, 61, 65, 78–79 and n. 27; PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:127–29).


   See Edward Stevens to JM, 18 Sept. 1801.

